Citation Nr: 1609713	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for multiple sclerosis, to include as secondary to a back disability.

[The issues of entitlement to service connection for eustachian tube dysfunction and entitlement to increased ratings for patellofemoral syndrome of the left knee with degenerative changes and limitation of flexion of the right knee are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 (back) and September 2014 (multiple sclerosis) rating decisions of the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in September 2015.  A copy of the transcript is of record.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's diagnosed back disability had its onset in service or is etiologically related to his active service.

2.  The Veteran's multiple sclerosis has been attributed to his now service-connected back disability.
CONCLUSIONS OF LAW

1.  A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Multiple sclerosis is proximately due to or the result of his now service-connected back disability.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Back Disability

In-service treatment records do not note treatment for a back disability.  Post-service records reflect that the Veteran has been diagnosed with lumbosacral spondylosis and a lumbar disc bulge.  See June 2013 VA examination.  Degenerative disc disease has also been noted in private records.

The record also includes a July 2015 private opinion which notes that the Veteran performed extensive running in formation during service.  The private physician noted that records from the Veteran's military colleagues document that the Veteran always had an unusual stride and he was barely able to lift his right foot off the ground causing clumsiness while running.  The physician opined that based on the history provided by the Veteran and his colleagues the extensive running he did contributed to his significant degenerative disc disease at L4-5 and L4-S1, as well as foraminal stenosis.  He noted that it is also likely that the formaminal stenosis at L4-5 and L5-S1 began as a result of extensive running while in the military and it is also likely that his abnormal gait provided excessive stress on his spine leading to premature degeneration. 

The record additionally includes a January 2014 private opinion from another physician which notes that the Veteran had been her patient since June 2008.  She indicated that the Veteran had degenerative disc disease and underwent a spinal fusion in February 2012.  She opined that the nine plus years of active duty was the most significant contributor to his diagnosis of degenerative disc disease of the spine. 

The record additionally contains buddy statements from fellow service members attesting to the Veteran's "unusual stride" during formation runs in active service and witnessing the Veteran fall on several occasions. 

The record also includes a negative June 2013 VA examination and opinion.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Lewinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current back disability and his military service.  As all elements of service connection have been satisfied, service connection for back disability is granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2014).  The nature and extent of the disorder is not before the Board at this time.  

Multiple Sclerosis

The Veteran is now service-connected for a back disability, as determined above.  He asserts that his multiple sclerosis is the result of this service-connected disability.  This is primarily a medical issue.  

In this regard, a July 2015 private physician noted that the Veteran had been diagnosed with and treated for multiple sclerosis.  He stated that the Veteran's disorder does not appear to have been present prior to the Veteran's back surgery and has developed subsequent to his surgery.  He opined that it was his professional opinion that the surgery caused the Veteran's disability.  He stated that one of the common triggers of multiple sclerosis is trauma which he noted the Veteran suffered as a result of the surgery.  There are no other medical opinions of record.

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  

Reading the July 2015 private opinion in the light most favorable to the Veteran, the Board finds that the claim for service connection for multiple sclerosis, to include as secondary to his now service-connected back disability, may be granted.  Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 

ORDER

Service connection for a back disability is granted.

Service connection for multiple sclerosis, to include as secondary to a back disability, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


